 

[g201705081907132604683.jpg]

Exhibit 10.2

February 28, 2017

Nicholas Stewart Cross

[Address]

Dear Nick,

We are pleased to confirm your transfer back to Schaffhausen from the United
States effective

January 1, 2017 in the position of EVP and President of Performance Chemicals
and President, EMEA Region, reporting to me.  

This agreement outlines the terms of your repatriation and the end of your
assignment in the United States under the terms set forth in the assignment
letter between you and Cabot effective May 15, 2015.  To the extent the terms of
this repatriation letter differ from the terms of the employment agreement
between you and Cabot Switzerland GmbH dated April 1, 2010 (the “Employment
Agreement”), the terms of this repatriation agreement will apply.  All other
provisions of the Employment Agreement shall remain in full force and effect.

Compensation and Taxes

Your salary will be 442,900 CHF annually (paid monthly). You will continue to
participate in the Cabot Short Term Incentive Plan (STI) and Long Term Incentive
plan (LTI).  Your STI target will be 65% of your base pay.   Your LTI range will
be $600,000 to $900,000.

As your job will require travel to the United States, you will be expected to
keep track of all days in the U.S. (including those for non-work days).   Cabot
will provide individual income tax protection (tax protection) related to your
required U.S. travel and subsequent U.S. individual income tax filings.  The
purpose of providing you with tax protection is to protect you from paying more
individual income tax as a result of your U.S. required travel than you would
have paid if no U.S. travel occurred.  Any tax protection payments provided will
not result in any additional individual income tax burden to you.

Relocation

Your repatriation and related relocation will be managed under the repatriation
section of the Cabot Corporation International Assignment Policy.  Under the
terms of this policy, you will receive an allowance equal to one-month’s base
salary less appropriate taxes and applicable social security deductions.  This
allowance is made to compensate for any unusual expenses incurred during
relocation.  

 

--------------------------------------------------------------------------------

 

[g201705081907132734684.jpg]

Benefits

As of January 1, 2017 all payments and benefits associated with your
international assignment will end (i.e. housing allowance, goods and service
allowance, home support allowance, expatriate health insurance etc.).  

You will however continue to be eligible for the Executive Financial Planning/
Tax Preparation and Executive Physical benefits.  

If you should have any questions, please do not hesitate to contact Jessica
Jones at [Phone Number].  Nick, we wish you the best and will work to ensure
that your transition back to Switzerland goes smoothly.

This letter supersedes all communications, oral and written, between you and
Cabot on this subject.  Notwithstanding anything in this assignment letter to
the contrary, Cabot shall have the right to amend, modify, change, discontinue,
or terminate health and welfare benefits at any time and for any reason.  

Sincerely,

/s/ Sean D. Keohane

Sean Keohane

CEO and President, Cabot Corporation

I understand and accept this repatriation and agree to the terms outlined in
this letter.  I am not relying on any representations in accepting this offer of
repatriation.

 

/s/ Nicholas S. Cross

Nicholas Cross

EVP and President of Performance Chemicals and President, EMEA Region

 

cc:

 

Brian Berube, SVP and General Counsel, Interim CHRO

 

 

Virginia Leonard, HR Shared Services Director

 

 

Jessica Jones, Global Mobility Program Manager

 

 

Wes Perry, Sr. HR Manager, Billerica

 

 

Nuno Cunha, HR Director, EMEA

 

 

Simone Potyka, Sr. HR Manager, EMEA

 

 

Dora Unger, HR Manager

 

 

US Benefits Team

 

 